      Case 4:20-cv-00910 Document 40 Filed on 10/14/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                       IN THE UNITED STATES DISTRICT COURT                                 ENTERED
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                October 14, 2020
                                 HOUSTON DIVISION                                       David J. Bradley, Clerk


PAUL STERLING,                 §
                               §
                               §
              Plaintiff,       §
                               §
VS.                            §                             CIVIL ACTION NO. H-20-910
                               §
GREATER HOUSTON TRANSPORTATION §
CO., et al.,                   §
                               §
              Defendants.      §

                                             ORDER

       Defendants Greater Houston Transportation Company, Yellow Cab Paratransit Services,

Inc., and Metropolitan Transit Authority of Harris County requested that the briefing deadlines in

this case, including the deadline to respond to Plaintiff Paul Sterling’s motion for class

certification, Docket Entry No. 35, be stayed pending the court’s ruling on Metropolitan’s motion

to dismiss, Docket Entry No. 27. (Docket Entry No. 39). The court denies the request for a stay

but agrees that it is appropriate to extend the briefing deadlines to allow the court to rule on the

potentially dispositive motion to dismiss.

       The motion to stay the briefing schedule, Docket Entry No. 39, is denied. The motion to

dismiss, response, and reply are under advisement. (Docket Entry Nos. 27, 28, 29). The deadline

for the defendants’ response to Sterling’s motion for class certification, Docket Entry No. 35, is

extended by 60 days. The defendants must respond to Sterling’s motion for class certification by

December 30, 2020.

               SIGNED on October 14, 2020, at Houston, Texas.


                                                            _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge
